DETAILED ACTION
	The Amendment filed on 01/25/2021 has been entered. Claim(s) 1 and 11 has/have been amended, claim(s) 9 and 20 has/have been cancelled, and claim(s) 4, 5, 15, and 16 has/have been withdrawn. Therefore, claims 1-8 and 10-19 are now pending in the application.
Response to Amendment
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8, 11-14, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Meersseman et al. (U.S. Pub. No. 2013/0104485) in view of Pervan CN 105358777 (with espacenet translation).
As per claim 1, Meersseman et al. teaches a floor element for forming a floor covering (floor panel; abstract), wherein the floor element comprises: a decorative layer (7); a support layer (6) below the decorative layer (figure 19); and a reinforcing layer (54) arranged in between the decorative layer and the support layer (figure 19), wherein the support layer comprises edges (at 20 / 21) provided with coupling elements configured for a mechanical coupling with coupling elements of an adjacent floor 
Meersseman et al. fails to disclose the decorative layer comprising a ceramic material; and wherein the support layer comprises rigid polyvinylchloride and filler materials, wherein the filler materials are present in an amount of more than 30 wt%.
Pervan discloses a floor element (paragtraph 2) with a decorative layer (27) comprising a ceramic material (paragraph 161); and wherein the support layer comprises rigid polyvinylchloride (PVC; paragraph 162) and filler materials, wherein the filler materials are present in an amount of more than 30 wt% (the filler constitutes at least 50% of the weight of the core comprising the thermoplastic material; paragraph 162).
Therefore, from the teaching of Pervan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the floor panel of Meersseman et al. such that the decorative layer comprising a ceramic material; and wherein the support layer comprises rigid polyvinylchloride and filler materials, wherein the filler materials are present in an amount of more than 30 wt%, as taught by Pervan, in order to provide the optimal walking surface to provide a solid construction while maintaining comfort.
As per claim 2, Meersseman et al. teaches the reinforcing layer comprises a fiberglass layer (glass fiber; paragraph 125).
As per claim 6, Meersseman et al. fails to disclose the decorative layer has a thickness comprised between 4 mm and 15 mm.
 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the decorative layer has a thickness comprised between 4 mm and 15 mm, in order to provide the optimal amount of thickness to the treading surface based on the intended usage in order to prolong the aesthetic appearance of the surface design. 
As per claim 7, Meersseman et al. fails to disclose the flooring element has a thickness of 13 mm or less.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the decorative layer has a thickness of 13 mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would  
As per claim 8, Meersseman et al. as modified in view of Pervan discloses the decorative layer is made of a brittle material and/or is made of natural stone, glass or concrete (ceramic; paragraph 161; it is understood that ceramic is a brittle material).
As per claim 11, Meersseman et al. teaches the coupling elements are configured to enable a coupling by means of a translational downward motion of the floor element with respect to the adjacent floor element (it is understood that the coupling elements are capable of enabling a coupling by means of a translational downward motion of the floor element with respect to the adjacent floor element).
As per claim 12, Meersseman et al. teaches the coupling elements comprise at least one male part (tongue) and at least one female part (groove).
As per claim 13, Meersseman et al. teaches the male part is in the form of a tongue (20) and the female part is in the form of a groove (21) or, wherein the male and female part are dovetail shaped in a top plane view.
As per claim 14, Meersseman et al. teaches locking surfaces (surfaces of 20 and 21) are formed in a coupled condition of two of the adjacent floor elements thereby limiting the mutual movement of said floor elements in a vertical and/or horizontal direction (it is understood that the surfaces of 20 and 21 would be capable of limiting the mutual movement of said floor elements in a vertical and/or horizontal direction).
.
Claim(s) 3 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Meersseman et al. (U.S. Pub. No. 2013/0104485), in view of Pervan CN 105358777 (with espacenet translation), and in view of Surace et al. (U.S. Pub. No. 2006/0057345).
As per claim 3, Meersseman et al. as modified fails to disclose the reinforcing layer comprises a metal plate.
Surace et al. discloses a flooring material (abstract) including a reinforcement layer (13) which may comprise a metal plate (metal sheet; paragraph 30).
Therefore, from the teaching of Surace et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified floor panel of Meersseman et al. such that the reinforcing layer comprises a metal plate, as taught by Surace et al., in order to provide soundproofing to the flooring to prevent unwanted noise distributed through the floor.
As per claim 19, Meersseman et al. as modified in view of Surace discloses the metal plate has a coefficient of thermal expansion higher than the coefficient of thermal expansion of the decorative layer.
Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Meersseman et al. (U.S. Pub. No. 2013/0104485), in view of Pervan CN 105358777 (with espacenet translation), and in view of Dohring (U.S. Pub. No. 2015/0233127).
As per claim 10, Meersseman et al. as modified fails to disclose the support layer is made of fiber cement.
Dohring discloses floor panels (abstract) wherein the support layer is made of fiber cement (abstract).
Therefore, from the teaching of Dohring, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified floor panel of Meersseman et al. such that t the decorative layer is made of a brittle material and/or is made of natural stone, glass or concrete, as taught by Dohring, in order to provide a more durable product since such materials are well-suited for the outdoor use and are weather resistant, in particular with respect to moisture.
Claim(s) 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Meersseman et al. (U.S. Pub. No. 2013/0104485) in view of Schacht et al (U.S. Pub. No. 2009/0320402).
As per claim 18, Meersseman et al. teaches a floor covering (floor panel; abstract) comprising a plurality of adjacent floor elements (figure 6), wherein: each floor element comprises a decorative layer (7); and a support layer (6) below the decorative layer (figure 19), and the floor covering comprises one or more of the following features: at least one floor element comprises a reinforcing layer (54) in between the decorative layer and the support layer (figure 19); the floor elements comprise coupling means configured for a coupling with coupling elements of adjacent floor elements; and the 
Meersseman et al. fails to disclose the decorative layer comprises ceramic material.
Schacht et al discloses a floor element (abstract) wherein the decorative layer comprises ceramic material (ceramics; paragraph 37).
Therefore, from the teaching of Schacht et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the floor panel of Meersseman et al. such that t the decorative layer comprises ceramic material, as taught by Schacht et al, in order to provide a desired aesthetic to the flooring assembly.
	Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Pervan CN 105358777 has/have been added to overcome the newly added limitations. Applicant’s amendment regarding the new limitation of “and wherein the support layer comprises rigid polyvinylchloride and filler materials, wherein the filler materials are present in an amount of more than 30 wt%” has overcome the previous rejection. The limitation is overcome in view of new reference Pervan.
In addition, applicant argues that Meersseman “cannot provide any guidance or motivation to modify its disclosed floor panels to include ceramic material in the decorative layer, nor a reasonable expectation of success in modifying its floor panels to include a decorative layer comprising a ceramic material”. However, the examiner 
The examiner has considered applicant’s remarks that a surprising effect of high filler content and rigid PVC is an increase in rigidity. However, this filler material combination was also observed in the prior art in light of Pervan.
In addition, applicant submits that “Meerseman is completely silent on the presence of grout between adjacent floor panels, and therefore cannot render obvious the use of grout to join its panels”. While this may be the case, the claim (18) only discloses the use of grout in the alternative. The claim recites: “one or more [emphasis added] of the following features: at least one floor element comprises a reinforcing layer in between the decorative layer and the support layer; the floor elements comprise coupling means configured for a coupling with coupling elements of adjacent floor elements; and the floor covering comprises a grout filling an intermediate distance separating the decorative layers of the floor elements”. Therefore since at least one of the features is taught, the claim limitation is met.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633